Jenkins, J.
A breach of warranty, express or implied, gives the pur-
chaser a right to damages (Civil Code (1910), § 4136); and even though the seller by his acts might have become liable for fraud as well as for a breach of warranty, the buyer may waive the fraud and sue upon the breach of warranty. Burge v. Stroberg, 42 Ga. 88; Perdue v. Harwell, 80 Ga. 150 (4 S. E. 877). The present action appears to have been brought to recover damages under an alleged express warranty under which the consideration of a purchase had wholly failed. The verdict was not unauthorized, since the evidence, though conflicting, was such as might sustain the contentions of the plaintiff. The exceptions contained in the motion for new trial relating to the alleged errors in the charge of the court, not being referred to in counsel’s brief, must be treated as abandoned.

Judgment affirmed.


Wade, O. J., and Lulce, J., concur.